Hubbell, J.
In this case the return of the justice, filed by the • defendant in the district court of Milwaukee county, was insufficient to warrant that court in entering judgment on the motion of the appellee. There is no certificate that the return 'contained a transcript of the justice’s docket, nor did it state the substance or any part of the plaintiff’s declaration. These are material and essential parts of a correct return, and their omission is fatal. The error assigned by the plaintiff on this point renders a reversal of the judgment necessary.
The judgment of the district court of Milwaukee county, entered on the 30th day of November, A. D. 1846, is reversed, with costs.